DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Response to Arguments
	Applicant's arguments filed 5/16/2022 regarding claims 29-41 have been fully considered but they are not persuasive. 
Applicant’s arguments, see response, filed 5/16/2022, with respect to claim(s) 28 and 42 have been fully considered and are persuasive.  Therefore, the claims are not rejected over the prior art of record. 
Applicant's arguments regarding claims 29-41 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies: (i.e. Weislander does not allow adjustment of the amount of drug to be used at the time of drug preparation, and that Weislander cannot completely separate the drug enclosing portion not to be used from the bag.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that Weislander fails to teach the claims as currently presented, however Applicant fails to explain how the newly presented language of the claims overcomes the teachings of the prior art relied upon. 
In the opinion of the Examiner, and as outlined in detail below, Weislander in view of Inoue teaches each and every limitation of at least claim 29. Applicant is invited to contact Examiner for an interview to discuss the rejection presented below, should Applicant desire. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 28, it is unclear what is meant and required by the term “a residue”. Furthermore, it is unclear what is required of the limitation, “sealing portions to be opened,”. Therefore the metes and bound of the claim are indefinite.
Regarding claim 29, the term “and zero or more of the drug enclosing portion” renders the claim indefinite because it is unclear if the limitation is optional.
Regarding claim 32, it is unclear if the claim limitation further limits structure of the drug or of the drug enclosing portion.
Claims 33-42 are rejected for depending from a claim(s) which is indefinite.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 29-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wieslander (WO 99/27885; provided by applicant) in view of Inoue (US 5267646).
Regarding claim 29, Weislander teaches a kit product (container (1)) comprising: 
one or more bag(s) (large compartment (10))  containing an infusion solution (medical solution) or pure water as contents within the bag; and 
one or more drug-enclosing portion(s) (small compartments (14) and (15)) having one or more portion(s) (interior space of each), wherein 
(i) each drug-enclosing portion is connected with the bag (at least via (18) and (19)), or (ii) each drug-enclosing portion is separated from the bag until drug preparation is performed (i.e. via the closed (18) and (19)), 
each portion contains a dose of a drug (Weislander teaches glucose and calcium (Abstract), 
each portion is configured to be able to be in communication with any adjacent portion or the bag, 
5Appl. No. 15/755,749 Amendment Dated: December 28, 2021each portion is configured to be able to be isolated from any adjacent portion whereby one or more portion(s) including unused drug(s) can be isolated, 
each drug-enclosing portion includes a sealing portion (seams (11) (12) (13), and pins (18) and (19)) configured to be able to detachably or non-detachably connect with the bag (See Fig. 1, p. 7, ll. 28-38), 
the drug-enclosing portion(s) is configured to be able to be isolated from the bag according to the following mechanism which comprises the sealing portion having; 
a sealed, closed condition in which communication between the respective drug- enclosing portion(s) and the bag is prevented (i.e. when frangible pins (18) and (19) are intact) (p.7, ll. 28-38), and 
an unsealed, open condition in which the respective drug-enclosing portion(s) is in communication with the bag and movement of the respective dose from the respective drug-enclosing portion(s) to the bag is permitted (i.e. when frangible pins (18) and (19) are broken and allow flow into the large compartment (p.7, ll. 33-38), 
the drug preparation is provided by selectively connecting chosen drug-enclosing portion(s) to the bag via unsealing the respective sealing portion(s) (at least (18) and or (19)) of the chosen drug- enclosing portion(s) and permitting the respective doses to be communicated to the bag to become part of contents of the bag, without a remaining, non-chosen drug-enclosing portion(s) retaining the respective doses (p. 7, ll. 28-38), and 
Wieslander further discloses the sealing portion (11, 12, 13) of each respective drug-enclosing portion(s) located and extending between the respective drug-enclosing portion(s) and the bag such that, when in the sealed condition, the each sealing portion(s) completely seals one of the respective drug- enclosing portion(s) (Fig. 1, p. 7 lines 28-38), since Wieslander teaches the seams and the closed pins so seal the drug-enclosing portions from the bag, and zero or more of the drug-enclosing portion(s) are physically disconnected from the bag without permitting escape of respective contents within the bag and the drug-enclosing portion(s), since Wieslander teaches the drug-enclosing portions to remain connected to the bag, and as such zero drug-enclosing portions are physically disconnected (Fig. 1).
Wieslander teaches this device for medical purposes and specifies the drug to be nutritional supplements or buffers for dialysis solution, so Wieslander is silent to a drug, which is one other than nutritional supplements or buffers for dialysis solution.
Inoue, however, teaches a medical container with a plurality of chambers (Inoue abstract, Figs. 1-2), in the same field of endeavor, wherein the drug comprises an anti-cancer agent needed to be dose adjusted (Inoue Col 7 lines 44-58). Inoue teaches this configuration for anti-cancer agents to allow for the separate preservation and preparation of the medical solution (Inoue Col 2 lines 14-19), and it is desirable to deliver a variety of types of drugs with an infusion bag to expand the uses of the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the container of the Wieslander device, with drugs such as anti-cancer agents, as taught by Inoue, to allow for separate preservation and preparation of a variety of types of drugs, including anti-cancer agents and expand the uses of the device, specifically as the Wieslander device is capable for use with various medical solutions.

Regarding claim 30, Wieslander further discloses wherein the sealing portion(s) is re-sealable after opened, as the frangible pins (18, 19) implied to be manually opened and closed (Fig. 1, p. 7 lines 28-38).

	Regarding claim 31, Wieslander further discloses wherein the drug-enclosing portion(s) comprises two or more portions (small compartments 14, 15) each enclosing one of two or more different drugs (Fig. 1, p. 6 line 36 – p. 7 line 11).

	Regarding claim 32, Wieslander further discloses wherein the drug is dose-adjustable by adjusting a number of the drug enclosing dosing portion(s) to be connected to the bag (p. 1 lines 19-33, p. 2 line 27 – p, 3 line 17, examples of dose adjustment on p. 9-11).

Regarding claim 33, all of the elements of the current invention have been disclosed by Wieslander and Inoue, as applied above in claim 32, except for the drug-enclosing dosing portion(s) being supplied in at least one standard selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg. 
	However, Wieslander teaches the drug-enclosing portions (14, 15) to be capable of holding various amounts of drug (as demonstrated in examples 1-3 on p. 9-11). The equation below demonstrates how the mass of the composition is derived. 
                
                    1
                     
                    m
                    M
                    =
                     
                    0.001
                     
                    
                        
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    c
                    a
                    l
                    c
                    i
                    u
                    m
                     
                    c
                    h
                    l
                    o
                    r
                    i
                    d
                    e
                    =
                    111
                     
                    
                        
                            g
                             
                             
                            C
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                        
                            m
                            o
                            l
                             
                             
                            C
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    m
                    a
                    g
                    n
                    e
                    s
                    i
                    u
                    m
                     
                    c
                    h
                    l
                    o
                    r
                    i
                    d
                    e
                    =
                    95.2
                     
                    
                        
                            g
                             
                             
                            M
                            g
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                        
                            m
                            o
                            l
                             
                             
                            M
                            g
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    s
                    o
                    d
                    i
                    u
                    m
                     
                    c
                    h
                    l
                    o
                    r
                    i
                    d
                    e
                    =
                    54.4
                     
                    
                        
                            g
                             
                             
                            N
                            a
                            C
                            l
                        
                        
                            m
                            o
                            l
                             
                             
                            N
                            a
                            C
                            l
                        
                    
                
            

Given Wieslander Example 1 (p. 9) for compartment 14:
(1)		                
                    0.02
                     
                    
                        
                            m
                            o
                            l
                             
                            C
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                        
                            L
                        
                    
                     
                    ×
                    111
                     
                    
                        
                            g
                             
                             
                            C
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                        
                            m
                            o
                            l
                             
                             
                            C
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                    
                     
                    ×
                    1000
                     
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                     
                    ×
                    1000
                     
                    
                        
                            m
                            l
                        
                        
                            L
                        
                    
                     
                    =
                    2.22
                     
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                    C
                    a
                    
                        
                            C
                            l
                        
                        
                            2
                        
                    
                
            
(2)		                
                    0.005
                     
                    
                        
                            m
                            o
                            l
                             
                            M
                            g
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                        
                            L
                        
                    
                     
                    ×
                    95.2
                     
                    
                        
                            g
                             
                             
                            M
                            g
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                        
                            m
                            o
                            l
                             
                             
                            M
                            g
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                    
                     
                    ×
                    1000
                     
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                     
                    ×
                    1000
                     
                    
                        
                            m
                            l
                        
                        
                            L
                        
                    
                     
                    =
                    0.476
                     
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                    M
                    g
                    
                        
                            C
                            l
                        
                        
                            2
                        
                    
                
            
(3)		                
                    0.132
                     
                    
                        
                            m
                            o
                            l
                             
                            N
                            a
                            C
                            l
                        
                        
                            L
                        
                    
                     
                    ×
                    54.4
                     
                    
                        
                            g
                             
                             
                            N
                            a
                            C
                            l
                        
                        
                            m
                            o
                            l
                             
                             
                            N
                            a
                            C
                            l
                        
                    
                     
                    ×
                    1000
                     
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                     
                    ×
                    1000
                     
                    
                        
                            m
                            l
                        
                        
                            L
                        
                    
                     
                    =
                    7.18
                     
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                    N
                    a
                    C
                    l
                
            
  
Wieslander teaches the drug-enclosing portions to hold 2.22                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             calcium chloride, 0.476                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             magnesium chloride and 7.18                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             sodium chloride. Furthermore, it is known in the art that a drug can come in a range of standards amount, including the claim standards to accommodate different drug dosages for different patients. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drug-enclosed portion holding 2.22                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             calcium chloride, 0.476                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             magnesium chloride and/or 7.18                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             sodium chloride, to be supplied in at least one standard selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg and as it would require only one of ordinary skill in the art to supply the drug-enclosing portion with 0.1 mg, 1 mg, or 10 mg of the drug, as these standards are similar to the values obtained from Wieslander since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 34, all of the elements of the current invention have been substantially disclosed by Wieslander and Inoue, as applied above in claim 16, except Wieslander is silent to the drug-enclosing dosing portion(s) being supplied in at least one standard selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg. 
	However, Wieslander teaches the drug-enclosing dosing portion(s) (14, 15) to be capable of holding various amounts of drug (as demonstrated in examples 1-3 on p. 9-11). The equations (1, 2, 3) above demonstrate how the mass of the composition is derived and the rationale is the same as above. 
Wieslander teaches the drug-enclosing portions to hold 2.22                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             calcium chloride, 0.476                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             magnesium chloride and 7.18                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             sodium chloride. Furthermore, it is known in the art that a drug can come in a range of standards amount, including the claim standard to accommodate different drug dosages for different patients.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drug-enclosed portion holding 2.22                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             calcium chloride, 0.476                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             magnesium chloride and/or 7.18                 
                    
                        
                            m
                            g
                        
                        
                            m
                            l
                        
                    
                
             sodium chloride, to be supplied in at least one standard selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg, as it would require only one of ordinary skill in the art to supply the drug-enclosing portion with 0.1 mg, 1 mg, or 10 mg of the drug, as these standards are most similar to the values obtained from Wieslander since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 35, Wieslander further discloses wherein the method comprises connecting the drug-enclosing dosing portion(s) in the determined standard and number with a bag (compartment 10) of a kit (container 1) (Fig. 1) product which comprises: the bag (10) which contains an infusion solution (medical solution) or pure water; and one or more drug-enclosing portion(s) (small compartments 14, 15) in which the drug is enclosed and which comprises a sealing portion (seams 11, 12, 13) (Fig. 1, p. 2 lines 2-6, p. 7 lines 28-38). Wieslander further discloses wherein drug preparation is enabled by connecting the drug-enclosing dosing portion(s) and the bag via the sealing portion and opening the sealing portion (via pins 18, 19) to bring the bag into communication with the drug-enclosing dosing portion(s), thereby charging the drug into the bag (Fig. 1, p. 7 lines 28-38). Wieslander further discloses wherein the kit product enables dose adjustment of the drug, as Wieslander states the molarity of the drug (e.g. magnesium ions) varies (p. 6 lines 32-35) and offers dose adjustments in the examples shown on pages 9-11. 
 
Regarding claim 36, as stated above in claim 28, the combination of Wieslander and Inoue teaches wherein the drug comprises an anti-cancer agent needed to be dose adjusted (Inoue Col 7 lines 44-58). 
Regarding claim 37, Wieslander discloses a dose adjustment method of a drug, the method comprising: determining based on a dosage of the drug, a standard and a number of a drug enclosing dosing portion(s) to be used (p. 1 lines 19-33, p. 2 line 27 – p, 3 line 17, examples of dose adjustment on p. 9-11).
Regarding claim 38, Wieslander in view of Inoue is interpreted to teach the method comprising connecting the drug-enclising portion in the determined standard and number with the bag, at least because the number of drug enclosing portions is necessarily selected and are taught to be connected.
Regarding claim 39, all of the elements of the current invention have been substantially disclosed by Wieslander and Inoue, as applied above in claim 16. 
Although Wieslander is silent to the number of drug-enclosing dosing portion(s) to be used to be determined based on a number of digits of significant figures of the dosage of the drug, it would only require one of ordinary skill in the art to dose the drug this way to standardize the method of dosing of the drug across all patients requiring various amounts of drug. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of dose adjustment of Wieslander, to regulate the number of the drug-enclosing portion to be used to be determined based on a number of digits of significant figures of the dosage of the drug, to standardize dosing of all patients. 

Regarding claim 40, all of the elements of the current invention have been substantially disclosed by Wieslander and Inoue, as applied above in claim 20. 
Although Wieslander is silent to the number of drug-enclosing portions to be used to be equal to or greater than the number of digits of significant figures of the dosage of the drug, it would only require one of ordinary skill in the art to dose the drug this way to standardize the method of dosing of the drug across all patients requiring various amounts of drug. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of dose adjustment of Wieslander, to regulate the number of the drug-enclosing portion to be used to be equal to or greater than the number of digits of significant figures of the dosage of the drug, to standardize dosing of all patients. 
Regarding claim 38, Wieslander and Inoue teach a drug container formed by the method at least implicitly as they teach the method and both teach devices for containing a drug. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781